Case 1:15-bk-13490      Doc 88       Filed 06/29/20 Entered 06/29/20 11:14:06   Desc Main
                                     Document     Page 1 of 3




            U.S. Bank Trust National Association, as Trustee of the
            FW Series I Trust
Case 1:15-bk-13490   Doc 88   Filed 06/29/20 Entered 06/29/20 11:14:06   Desc Main
                              Document     Page 2 of 3
Case 1:15-bk-13490        Doc 88      Filed 06/29/20 Entered 06/29/20 11:14:06        Desc Main
                                      Document     Page 3 of 3



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                 CINCINNATI DIVISION

 In Re:                                           Case No. 15-13490

 Anthony S. Fields
 Alicia M. Fields                                 Chapter 13
  aka Alicia Clifton

 Debtors.                                         Judge Beth A. Buchanan

                                     CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Response to Notice of Final Cure was served electronically
on June 29, 2020 through the Court’s ECF System on all ECF participants registered in this case
at the e-mail address registered with the Court

And by ordinary U.S. Mail on June 29, 2020 addressed to:

          Anthony S. Fields, Debtor
          13037 Brannon Rd.
          Bethel, OH 45106-9623

          Alicia M. Fields, Debtor
          13037 Brannon Rd.
          Bethel, OH 45106-9623
                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
